Citation Nr: 1609412	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-25 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder, not otherwise specified.

2. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his substantive appeal (VA Form 9) the Veteran asked for the opportunity to testify at a hearing before a Veterans Law Judge at the VA Central Office in Washington, DC.  The requested hearing was scheduled for January 7, 2016, but was cancelled by the Veteran prior to that date.  For this reason, the Board may consider the case without a hearing.  See 38 C.F.R. § 20.702 (2015).


FINDINGS OF FACT

1. Since March 9, 2005, the evidence is at least evenly balanced as to whether anxiety disorder not otherwise specified has been manifested by occupational and social impairment with reduced reliability and productivity.

2. Since March 9, 2005, anxiety disorder not otherwise specified has not been manifested by occupational and social impairment with deficiencies in most areas.

3. The Veteran's service connected disabilities in combination do not preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1. Resolving the benefit of the doubt in favor of the Veteran, the criteria for a 50 percent disability rating, but no higher, for anxiety disorder not otherwise specified have been met since March 9, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for an award of a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice required depends on the general type of claim the Veteran has made.  

The Veteran filed his original application for service-connected disability benefits for a psychiatric disability on March 9, 2005.  In April 2005, the AOJ mailed the Veteran a letter informing him of all of the essential elements of his service connection claim.  The Veteran's appeal arises from his disagreement with the initial rating assigned by the AOJ after the Board granted service connection for an anxiety disorder in December 2009.  Because the Veteran's claim for service connection was granted, his claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the assigned disability rating - arises after the initial adjudication of a claim, the VCAA does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  VA sent the Veteran a letter notifying him of the requirements for a TDIU in October 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and post-service treatment records from a VA medical center and from physicians in private practice. VA arranged for the Veteran to be examined by a psychologist in January 2009  and in July 2013.  With respect to TDIU, the Veteran provided several documents describing his most recent job and the circumstances surrounding his resignation from that job.  The July 2013 also addressed the Veteran's ability to work in a report.

Having taken these steps, the Board finds that VA complied with its duties to notify and to assist under the VCAA. Thus, the Veteran's appeal can be considered on its merits.

Increased Rating for Anxiety Disorder

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  When two ratings are potentially applicable, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  Here, as explained below, a 50 percent evaluation for anxiety disorder is warranted throughout the appeal period. 

The criteria for the currently assigned 30 percent rating for anxiety disorder contemplate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)."   38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Code 9411 authorizes a higher rating of 50 percent for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

The symptoms listed above are not exhaustive, but merely examples of symptoms having the severity which approximate particular degrees of occupational and social impairment.  To award a specific rating, the Board does not need to find that the Veteran has all, most or even some of the listed symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned."  Id. at 443. 

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale.  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under DSM-IV a global assessment of functioning score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

Effective August 4, 2014, VA regulations were amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5). 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The appeal of the initially assigned rating for anxiety disorder was certified to the Board before August 4, 2014, the effective date of the regulatory change.  Because the regulatory change implementing the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014, the Board will consider the many global assessment of functioning scores in the Veteran's examination reports and medical records in spite of the regulatory change.

In January 2009, a VA examining psychologist diagnosed the Veteran with an anxiety disorder not otherwise specified.  The condition was related to a stressful experience during his military service, in which the Veteran discovered that his roommate had attempted to commit suicide by slitting his wrists after being treated harshly by drill instructors.  According to the examiner, this event greatly affected the Veteran, leaving him with anxiety, social isolation, intermittent panic attacks, and considerable fear of the possibility that his own children might be driven to suicide.  

Due in part to this anxiety, the examiner explained that the Veteran became a perfectionist, which in fact helped him to achieve significant professional success.  When he initially filed his psychiatric claim, the Veteran was president and chief executive officer of a wholesale grocery company, though he resigned from that position after a disagreement with the company's board of directors.  

According to the January 2009 examiner, the Veteran experienced panic attacks approximately two or three times per year.  His obsessive-compulsive rituals chiefly took the form of working unusually hard to keep things clean and orderly.  He also told the examiner that he spent long periods sleeping in his clothes, so that he could be alert in case something happens.  The examiner described "limited posttraumatic stress disorder-like symptoms" but in a June 2009 addendum report, he further explained that his reason for describing a diagnosis of anxiety disorder not otherwise specified was that the Veteran's PTSD-like symptoms were not of a sufficient intensity or severity to meet the diagnostic criteria for PTSD.  The examiner assigned a GAF score of 55.

The most recent VA examination, dated July 2013, also indicates anxiety disorder not otherwise specified.  The report indicates "minimal change in the severity and frequency of his symptoms since the previous examination."  According to the examiner, the frequency of the Veteran's symptoms did not demonstrate a level of emotional disturbance that would preclude him from adequately functioning in a work environment.  The examiner wrote that the Veteran's symptoms were most accurately described by the criteria for his currently assigned 30 percent rating.  

More specifically, the examiner wrote that the Veteran experienced marital discord and had stopped attending church due to anxiety.  He benefitted from supportive counseling with a social worker and his interaction with others included helping an elderly neighbor and telephone conversations with his adult children.  His specific symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  His overall cognitive function was good and he denied any suicidal or homicidal ideation.  He similarly denied hallucinations, maintained a driver's license, was independent in activities of daily living, and successfully managed the family finances.  He was able to sleep seven hours on most nights, but sometimes had trouble initiating sleep due to excessive worry.  

The July 2013 examiner also assigned a GAF of 55.  VA mental health treatment notes include several other scores throughout the appeal period.   In June 2005, a VA psychiatrist assigned a GAF of 56.  Treatment notes from August and October of 2005 likewise indicated a GAF of 56.  Later scores were usually 55, with the exceptions of a score of 59 in November 2006 and 65 in a July 2013 mental health counselling note, which is part of the Virtual VA electronic claims file.

The Board has considered written statements from the Veteran, his wife, and from a former employee.  All of the statements describe the claimant as experiencing anxiety, suspiciousness, paranoia, and difficulty controlling his anger.  During the fourteen years when the Veteran worked for his most recent employer, he chose to live apart from his wife in an apartment during the work week, returning to the house he shared with his wife only on the weekends.  

The Veteran also described difficulties in his social and professional relationships.  He attributes his need to resign from his job to periods of irritability and anger.  Occasionally these symptoms caused the Veteran to shut himself in his office, communicating with his staff via e-mail to avoid personal interaction.  According to the former employee, there was one episode in which the Veteran greeted his staff normally, but "ten minutes later he would be screaming up and down the hall.  The level of anger was 10 out of a possible range of 1 to 10.  People at work were scared all the time, including myself."

This description of the Veteran's work relationships is consistent with a letter from an attorney for his former employer, explaining the reasons he was asked to resign.  According to the letter, there was a gradual deterioration in his relationships with company managers and with members of the board of directors, "and he seemed to become increasingly unhappy in his position, exhibiting at times a bitter, secretive, and sarcastic demeanor, to such a degree that the Board's confidence in [the Veteran's] ability to lead [the company] has been irreparably damaged."  The claims file also includes a letter from the pastor of the Veteran's church, who reported that the Veteran avoided social interaction with his other parishioners, usually leaving the church as soon as the service concluded.  

Having considered this evidence, it appears that the currently assigned 30 percent rating understates the Veteran's degree of occupational and social impairment.  Although his symptoms include many of the criteria for the currently assigned rating - e.g., depressed mood, anxiety, panic attacks weekly or less often, suspiciousness, and chronic memory loss - it is clear from the record that his condition also includes some symptoms listed in the criteria for a higher 50 percent rating, particularly disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Both of those criteria are present with considerable intensity.  Resolving reasonable doubt in the Veteran's favor, the Board will increase the assigned rating from 30 percent to 50 percent throughout the appeal period.

The Board has also considered several VA treatment records, which mention thoughts of suicide - one of the symptoms described in the criteria for a 70 percent rating.  For example, a treatment note from December 2006 indicates that  the Veteran "was free of the suicidal or homicidal thoughts at this time, but he said that the thoughts of killing himself are crossing his mind without having any intents [sic] or plans."  According to a January 2011 note, which is in the Virtual VA electronic file, the Veteran "reported fleeting thoughts of suicide once per month.  He stated he 'know[s] it's stupid' and has no intention of acting on these thoughts.  [The Veteran] reported no homicidal ideations, intent, or plan."  

Even though the Veteran mentioned thoughts of suicide to mental health personnel on at least five occasions, for at least three reasons, the preponderance of the evidence is against the assignment of a 70 percent rating.  First, the records indicate that the Veteran had suicidal thoughts without any intention of acting on those feelings.  There is no report of any suicide attempt and no indication that the Veteran was ever hospitalized due to suicidal ideation.  Second, these thoughts are described in the records as "fleeting", a characterization which is consistent with the much more numerous treatment notes which report that the Veteran denied suicidal ideation when questioned by medical personnel.  

There is very little evidence that the remaining criteria for a 70 percent rating apply to the Veteran.  He has never exhibited illogical, obscure or irrelevant speech or near-continuous panic or depression affecting his ability to function independently.  According to the examination reports, his speech was coherent and logical and he was fully independent in his activities of daily living.  He has not reported hallucinations.  His personal hygiene has been good.  Although the January 2009 examination report mentioned obsessional rituals, the examiner did not indicate that these habits interfered with routine activities.  On the contrary, "his obsessiveness in that regard led to some success occupationally, but has contributed to persistent anxiety which made it difficult for him to enjoy anything."  The record contains many treatment notes and two examination reports who assigned GAF scores.  The assigned scores have ranged between 55 and 65, which indicates moderate symptoms.  

"Inability to establish and maintain effective relationships" is also one of the schedular criteria for a 70 percent rating.  The record includes credible evidence - including the letters from the Veteran's pastor, his former employee and the attorney for his former employer - that his anxiety disorder has interfered with social and professional relationships.  Nevertheless, the degree of the interference is most accurately characterized as "difficulty in establishing and maintaining effective work and social relationships" (part of the 50 percent criteria) rather than inability to establish and maintain effective relationships.  In his mental health treatment notes, the Veteran reported that he had weekly telephone conversations with each of his siblings and he described one of his older brothers as "a particular source of emotional support."  He also reported good relationships with both of his adult daughters.  

For these reasons, the Board will assign an increased rating of 50 percent, but no higher, for anxiety disorder not otherwise specified.

Extraschedular Considerations

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted. 

The schedular ratings adequately contemplate the Veteran's disability picture.  The Veteran's sleep impairment, irritability, disturbances in motivation and mood, social isolation and difficulty maintaining social and professional relationships are specifically contemplated by the schedular rating criteria. The July 2013 VA examiner indicated that the Veteran remained capable of functioning in a work environment.  According to all of the VA examination reports and treatment records, he remains capable of independently performing activities of daily living.  There is no evidence of frequent hospitalization or that the Veteran's psychiatric symptoms have otherwise rendered impractical the application of the regular schedular standards.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, the Veteran has three other service-connected disabilities: tinnitus (rated as 10 percent disabling), internal hemorrhoids (10 percent) and erectile dysfunction (0 percent).  None of the many mental health treatment notes and examination reports have suggested that the combined effect of the Veteran's anxiety disorder and any of these conditions create an exceptional situation rending the usual schedular standards inadequate.  Nor have the Veteran's lay statements mentioned the combined effects of his psychiatric disability and any other service-connected disabilities.  Because the schedular evaluation contemplates the claimant's level of disability, referral to the Under Secretary for Benefits or the Director of Compensation Service to determine the appropriateness of an extra scheduler rating is unnecessary.

Individual Unemployability

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

None of the Veteran's disabilities are rated at 40 percent or more.  As a result of the Board's decision to increase the rating assigned to his anxiety disorder, he now has one disability rated at 40 percent or more.  But using the combined ratings table to combine the 50 percent rating for anxiety disorder with the ratings for tinnitus (10 percent) and hemorrhoids (10 percent) yields a combined rating of 60 percent.  See 38 C.F.R. § 4.25 (2015).   Although the Veteran has one disability rated at 40 percent or more, he does not have sufficient additional disabilities to bring the combined rating to 70 percent.  For this reason, the Veteran does not meet the schedular criteria for a total disability rating based on unemployability.

A claimant who does not meet the schedular criteria for a TDIU rating may still receive a total rating under subsection (b) of 38 C.F.R. § 4.16 if the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  The Board does not have the authority to grant a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, but may refer the case to the Director of the Compensation Service for extraschedular consideration.

The Board has considered whether referral for consideration of TDIU on an extraschedular basis is warranted.  But the evidence of record does not indicate that the Veteran is unemployable due solely to his service-connected disabilities.  In other words, he remains capable of maintaining substantially gainful employment.  

"Substantially gainful employment," is employment in an occupation that provides an annual income that exceeds the poverty threshold for one person.   See Faust v. West, 13 Vet. App. 342, 355 (2000).  According to the Veteran, he earned $127,550 in the year he most recently worked (2008).  His employer reported that the sum was $179,717.70.  In any event, his income considerably exceeded the poverty threshold for one person.  In his written statements, the Veteran contends that, as a result of his anxiety disorder, he is no longer able to work.  In support of this claim, the Veteran has submitted the correspondence from a former employee (which has already been reviewed in the Board's discussion of the claim for an increased rating for anxiety disorder) and correspondence from his former employer's attorney.  He also provided a comprehensive settlement agreement between the claimant and his former employer.  

According to the agreement, the Veteran waived any claims against his former employer for violation of his rights under the Americans with Disabilities Act and several other anti-discrimination statutes.  In return, his employer agreed to accelerate the date when his retirement benefits would be vested and acknowledged his right to receive his deferred compensation benefits in a lump sum.  The Veteran further agreed to a non-competition covenant, under the terms of which he was not permitted to accept employment with any business competing with his former employer.  

Given the symptoms of the Veteran's service-connected anxiety disorder, the Board agrees that, by the time of the termination of his employment in June 2008, he was no longer able work as president and C.E.O. of the wholesale grocery company.  Yet his difficulty performing the duties of one particularly demanding position does not mean that he is totally incapable of securing and following any form of substantially gainful employment.  

In spite of his anxiety disorder, the July 2013 VA examiner described the Veteran as capable of functioning in a work environment.  According to his VA treatment records, the Veteran spent time working on repairs to his house in April 2013 in the hope of preparing to sell it.  An August 2010 radiology note indicates that the Veteran "has been doing a lot of physical work over the last 6 weeks . . . ."  In March 2012, a nurse practitioner wrote that the Veteran reported providing regular living assistance to an elderly friend.  The Veteran also told the nurse practitioner that he enjoyed yard work.   

While the Veteran is unemployed and perhaps no longer capable of dealing with the stress and pressure associated with his most recent position, the activities above and his history of professional achievement at a high level are inconsistent with the conclusion that the Veteran is unable to perform any form of substantial gainful employment.  Moreover, there is no evidence that the Veteran unsuccessfully sought work from another employer, perhaps due to the presence of a non-competition clause in the settlement with his former employer, a circumstance which further suggests that he remains capable of gainful employment on at least some level.  The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for benefits under the laws administered by the Secretary.  See 38 U.S.C.A. § 5107(a).

For these reasons, the Board finds that criteria for referral for assignment of an extraschedular TDIU pursuant to 38 C.F.R. § 4.16(b) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1996). 


ORDER

Entitlement to an initial evaluation of 50 percent, but no higher, for anxiety disorder, not otherwise specified, is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


